Citation Nr: 1128859	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from July 1941 to September 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Seattle, Washington.  

The Veteran perfected his appeal and the matter came before the Board originally in September 2008.  The Board found that new and material evidence had not been presented to reopen the claims currently on appeal.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in April 2009, the Court granted a Joint Motion for Remand.  In a July 2009 decision, the Board reopened the Veteran's claims and remanded them back to the RO for further evidentiary development.  Upon completion of all necessary development, the Veteran's claim was returned to the Board, and entitlement to service connection for hearing loss and tinnitus was denied in July 2010.  The Veteran appealed this decision to the Court in July 2010, but in February 2011, the Veteran's attorney filed an unopposed motion to dismiss this appeal based on the death of the Veteran in November 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Board has been notified that the Veteran died on November [redacted], 2010.  





	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the Veteran passed away during the pendency of this appeal.  As a matter of law, appellant's claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As such, this appeal has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  Likewise, the Board's dismissal does not impact the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed no later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  A person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated.  



	(CONTINUED ON NEXT PAGE)
ORDER

The Veteran's appeal is dismissed.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


